                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                             Plaintiff,                          OPINION AND ORDER
       v.
                                                                       19-cr-90-wmc
FREDERICK KRIEMELMEYER,

                             Defendant.


       This case is set for an approximately three-day trial beginning on February 24, 2020.

On February 13, 2020, Magistrate Judge Crocker held a final pretrial conference with the

parties, and the court held a final hearing on February 18, 2020. This order summarizes

the court’s findings at that hearing and circulates the final versions of the voir dire,

proposed jury instructions and verdict form, as well as addresses the government’s notices

of intent to offer evidence and motions in limine.



I. Issues Related to the Cheek Defense

       After the Final Hearing, the parties submitted supplemental briefing clarifying their

positions and providing supporting legal authority on the application of the good faith

defense recognized by the United States Supreme Court in United States v. Cheek, 498 U.S.

192 (1991). (Dkts. #65, 66.) As an initial matter, both parties agree that the defendant

should be permitted to testify as to his personal beliefs about the tax code, even if those

beliefs are objectively unreasonable. Both parties also agree that the defendant should be

permitted to testify and present evidence as to the bases for his beliefs. (See Pl.’s Supp. Br.

(dkt. #66) 5 (“To the extent that the defendant argues that he has a right to testify about
his beliefs and the bases for them, the government largely agrees.”).) The government,

however, maintains that the defendant cannot offer legal opinions, quote legal precedent,

or present other materials that erroneously instructs the jury on the law. (Id. at 5-6.)

       The government’s position is both sensible and supported by law. In the Cheek

decision itself, the Supreme Court distinguished between a good-faith misunderstanding

and a good-faith disagreement with tax laws:

              Claims that some of the provisions of the tax code are
              unconstitutional are submissions of a different order. They do
              not arise from innocent mistakes caused by the complexity of
              the Internal Revenue Code. Rather, they reveal full knowledge
              of the provisions at issue and a studied conclusion, however
              wrong, that those provisions are invalid and unenforceable. . .
              . We thus hold that in a case like this, a defendant's views
              about the validity of the tax statutes are irrelevant to the issue
              of willfulness and need not be heard by the jury, and, if they
              are, an instruction to disregard them would be proper.

498 U.S. at 205-06; see also United States v. Benson, 561 F.3d 718, 723 (7th Cir. 2009)

(“Cheek only supports a defense that the defendant misunderstood the requirements of the

tax code, not that he believed those requirements to be unconstitutional.”); United States

v. Dunkel, 927 F.2d 955, 955-56 (7th Cir. 1991) (“[D]istrict judges may rebuff defenses

based on erroneous constitutional beliefs . . . but that defendants may argue that their

mistaken interpretations of the tax laws.”).

       Still, in Cheek the Supreme Court noted that the defendant was permitted to testify

(1) to having attended seminars by “a group that believes, among other things, that the

federal tax system is unconstitutional,” and (2) to receiving a letter from an attorney

“stating that the Sixteenth Amendment did not authorize a tax on wages and salaries but

only on gain or profit.” Cheek, 498 U.S. at 195-96. This testimony arguably evinces both

                                               2
the defendant’s good faith misunderstanding and his disagreement with the tax laws. In

United States v. Gaumer, 972 F.2d 723 (6th Cir. 1992), the Sixth Circuit was faced with

similar testimony, finding that the district court had erred in excluding evidence that the

defendant argued was relevant to his good-faith defense, but that the government argued

must be excluded as going to the validity of the tax laws themselves. Id. at 723-24.1 Citing

to a dissent from the Tenth Circuit, that court held that:

               if a defendant knew of data “in the Constitution, statutes,
               legislative history, or the like” allegedly supporting a professed
               view that he was not required to file a tax return, the material
               would be admissible to negate willfulness as long as there was
               a “nexus” between the material and the defendant's stated
               views.

United States v. Gaumer, 972 F.2d 723, 724 (6th Cir. 1992) (quoting United States v. Willie,

941 F.2d 1384, 1402 (10th Cir. 1991) (Ebel, J., dissenting).

       The court finds this reasoning persuasive.           Accordingly, the defendant will be

permitted to submit testimony or evidence that has a nexus to his good faith understanding

of the tax laws, even if such evidence otherwise raises questions about the validity of the

law, but any evidence or argument about the validity of tax laws that does not relate to the

defendant’s own belief regarding his obligations under the law must and will be excluded.


1
  The specific issue in the case was whether the district court had erred in omitting the defendant’s
proffer of a book that “purports to tell the reader ‘[w]hy you are not legally required to file tax
returns’” and photocopies of old cases and law. Id. at 725. The court did find error, but clarified
that:

       This does not mean that the trial court was required to permit the physical introduction of
       exhibits comprising hundreds of pages. At a minimum, however, defendant Gaumer should
       have been allowed to read relevant excerpts to the jury. And if the physical exhibits were to
       be kept out, the defendant should have been so advised before it was too late for him to
       introduce excerpts orally.
Id.

                                                 3
       As to the government’s proposed addition to the pattern jury instruction 6.11, the

court agrees that such an instruction is appropriate and, indeed, may be crucial to avoid

jury confusion. Moreover, defendant does not argue that the addition misrepresents the

law or is confusing to the jury; instead, he simply maintains that the pattern instruction is

accurate and consistent with Cheek. (Def.’s Supp. Br. (dkt. #65) 10.) For its part, the

government points out that parallel language was explicitly approved by the Seventh

Circuit in United States v. Hauert, 40 F.3d 197 (7th Cir. 1994), an analogous tax evasion

case. In Hauert, the district court provided the following instruction to the jury:

              If the defendant, in good faith, believed that tax laws did not
              require that he file individual tax returns for a particular year,
              then any failure to file any income tax return for that year
              cannot be found to be willful, even if such belief was incorrect.
              Similarly, if the defendant in good faith believed that under
              the law he did not have any income tax obligation for a
              particular year, then any failure to pay income taxes for that
              year cannot be found to be willful, even if such belief was
              incorrect.
              However, a disagreement with the tax laws or a personal belief
              that the tax laws are unconstitutional, no matter how earnestly
              believed, will not negate willfulness. It is the duty of all citizens
              to obey the law whether they agree with it or not.

Id. at 202. The Seventh Circuit approved this instruction, concluding that “[t]he jury was

adequately instructed about defendant's good faith belief defense.”           Id. at 203.   The

government also points to a variety of other cases that have offered similar instructions.

See, e.g., United States v. Hilgeford, 7 F.3d 1340, 1343 (7th Cir. 1993); United States v. Dack,

987 F.2d 1282, 1285 (7th Cir. 1993); United States v. Kriemelmeyer, 07-cv-52-bbc-1 (W.D.

Wis. Aug. 15, 2007); United States v. Bodley, 13-cr-52-bbc (W.D. Wis. Feb. 6, 2015).




                                               4
       Whether this additional language is unnecessary, as defendant suggests, portions of

the defendant’s argument, testimony or other evidence will likely also have the collateral

effect of raising questions about the validity of the tax code. Accordingly, it is entirely

appropriate to instruct the jury that such questions are separate from the defendant’s good

faith defense.



II. The Government’s Intent to Offer Evidence

       The government provided notice of its intent to submit several types of evidence.

Per discussion with the parties:


       •   The government may offer into evidence the Rule 902(1) and 902(11) records
           referenced in docket #54. The defense offered no objection to this evidence,
           and submitted a letter that confirmed neither defense counsel nor the
           defendant object to this evidence. (Dkt. #59.)

       •   The government may offer Rule 1006 summaries of voluminous evidence. (See
           dkt. #55.) Subject to the final summaries accurately representing the
           underlying documents, neither defense counsel nor the defendant objected to
           this evidence. (Dkt. #59.)

       •   The government may elicit testimony from witnesses regarding the defendant’s
           preferred method of payment and any reasons for the preference under Rule
           801(d)(2)(A) and (C)-(D). (Dkt. #57.) Defendant did not object to the
           proposed introduction of this evidence at the final hearing.

       The government additionally provided notice of its intent to introduce evidence of

the defendant’s prior felony conviction. (Dkt. #57.) The government proposed two means

of presenting this evidence -- either by stipulation or by judicial notice. At the final hearing,

defense counsel indicated that he would confer with the defendant as to this stipulation;

as of this date, however, the defendant has not agreed to the stipulation. Accordingly, the

court will take judicial notice of the defendant’s prior conviction. Specifically, as requested

                                               5
by the government, the court will provide the following description to the jury, with the

instruction that they may or may not accept the noticed facts as conclusive:

                On November 19, 2007, the defendant was convicted for
                filing false individual income tax returns for tax years 2000,
                2002, 2003, and 2004, and ordered by this court to pay
                $135,337 in restitution to the IRS, corresponding to his
                unpaid individual income taxes for calendar years 2000
                ($18,477), 2002 ($28,700), 2003 ($40,616), and 2004
                ($47,544).

These facts are the proper subject of judicial notice as they are (1) not subject to reasonable

dispute and can be accurately and (2) readily determined from sources whose accuracy

cannot reasonably be questioned. Fed. R. Evid. 201(b)(2).



III. Motions in Limine

       The government’s first four motions in limine (dkts. #48, 49, 50, 52) were

unopposed and will be granted. Additionally, in the event that the defendant does dispute

the role of his counsel in front of the jury in violation of the court’s order, the court agrees

to strike any such comments and provide a curative instruction along the lines of the

government’s proposed instruction included in dkt. #48.             Defendant expressed no

objection to the proposed curative instruction at the final hearing.

       Defendant did oppose the government’s fifth motion in limine. (See dkt. #53.) The

court’s ruling on that motion is addressed above.



IV. Voir Dire

       At the final hearing, defendant requested a change to the court’s proposed statement

of the case, which read: “The defendant has entered a plea of not guilty to the charges


                                               6
against him.” Both parties agreed to the following language: “A plea of not guilty to the

charges against him has been entered on behalf of the defendant.” The change has been

incorporated into the final version.      Additionally, the change was made to the same

language in the closing instructions.

       Prior to the conference with Judge Crocker, defendant also proposed one additional

question (dkt. #51) and the government proposed to slightly alter it to be consistent with

the phrasing of other voir dire questions (dkt. #62). The court has modified and adopted

those changes, along with some of its own, as reflected in the final draft voir dire

accompanying this order. The court made other minor edits to the questions to which

neither party objected at the final hearing, which have now also been incorporated in the

final draft.



V. Introductory Instructions

       Neither party proposed any changes to the introductory instructions. The court

moved the instruction on direct and circumstantial evidence to the closing instruction and

amplified the cautionary instruction against conducting online research, both of which are

reflected in the final version that is also attached.

       Additionally, after the final hearing, the court added a revised version of the

government’s proposed judicial notice regarding the defendant’s prior felony conviction.

In accord with Rule 201(f), the court has instructed the jury that it may accept the facts

as proved, but is not required to do so. Fed. R. Evid. 201(f) (“In a criminal case, the court

must instruct the jury that it may or may not accept the noticed fact as conclusive.”). The

court further added a cautionary instruction regarding the appropriate use of this evidence.
                                               7
VI. Closing Instructions

       The parties each requested a number of changes to the instructions, which the court

considered. Many of the changes were made as reflected in the latest draft accompanying

this order. In addition to those changes, the court made various edits to improve clarity

that are also contained in that draft



                                        ORDER

       IT IS ORDERED that:

   1) The government’s first, second, third, and fourth motions in limine (dkts. #48,
      49, 50, 52) are GRANTED.

   2) The government’s fifth motion in limine (dkt. #53) is GRANTED IN PART AND
      DENIED IN PART as set forth above.

       Entered this 21st day of February, 2020.

                                         BY THE COURT:

                                         /s/
                                         __________________________________
                                         WILLIAM M. CONLEY
                                         District Judge




                                            8
